Judgment of the Supreme Court, New York County (Norman C. Ryp, J.), rendered November 21, 1983, convicting defendant, after a guilty plea of robbery in the second degree, and sentencing him to 4 Vi to 9 years’ imprisonment as a second violent felony offender, unanimously modified on the law to reduce the sentence to a term of 4 to 8 years and, except as so modified, affirmed.
It is agreed that in return for defendant’s guilty plea he was promised the minimum statutory sentence for commission of a second violent class C felony. The minimum statutory sentence is 4 to 8 years (Penal Law § 70.04 [3] [b], [4]). Concur— Murphy, P. J., Sandler, Asch, Bloom and Ellerin, JJ.